Exhibit 10.1

TRANSITION AGREEMENT

This TRANSITION AGREEMENT (the “Agreement”) is entered into by and between
Jacobs Engineering Group Inc. and its affiliates and subsidiaries (the
“Company”), and Craig Martin (“Executive”), and shall be effective on the date
last signed by the parties, as indicated below.

WHEREAS, Executive has been employed by the Company, as President, Chief
Executive Officer and Director;

WHEREAS, Executive has resigned his position as President and Chief Executive
Officer and as a Director of the Company effective as of the close of business
on December 26, 2014 (the “Transition Date”) but not as an employee of the
Company;

WHEREAS, Executive and the Company desire to provide for a smooth and effective
transition of executive leadership within the Company and to transition customer
relationships efficiently and to best effect;

WHEREAS, Executive and the Company wish to set forth terms and conditions of his
transition from the Company, along with related rights and obligations of the
parties; and

WHEREAS, Executive and the Company wish to resolve all matters related to
Executive’s employment with the Company, on the terms and conditions expressed
in this Agreement.

NOW THEREFORE, in consideration of the mutual promises contained herein, the
parties, intending to be legally bound, agree as follows:

 

1. Transition Period.

1.1 Resignation as President, Chief Executive Officer and Director. In
connection with his resignation as President and Chief Executive Officer and as
a Director of the Company, it is understood that Executive shall also resign
from all other officer and director positions that Executive may hold as an
officer and/or director of the Company or any of its subsidiaries or affiliates.

1.2 Transition Period. During the period commencing on the Transition Date and
ending on December 26, 2015 (the “Completion Date” and such period, the
“Transition Period”), Executive shall continue as a full-time, non-executive,
non-officer employee of the Company with the title of Senior Advisor, reporting
to the Chief Executive Officer of the Company or, to the Chairman of the Board,
if the Chief Executive Officer position is then vacant. Executive’s employment
with the Company shall cease effective as of the close of business on the
Completion Date.

 

2. Payments; Benefits.

2.1 Compensation Prior to Completion Date. The Company shall continue to pay
Executive his regular annual base salary of $1.25 million during the Transition
Period, which



--------------------------------------------------------------------------------

shall be payable in accordance with the Company’s regular payroll practices and
subject to applicable withholding. Other than specifically set forth in this
Agreement, such base salary, and paid vacation accruals in accordance with
Company policy, shall be Executive’s sole cash compensation during the
Transition Period. During the Transition Period, Executive shall continue to
participate in the non-cash employee benefit plans, policies, and arrangements
available to non-executive corporate headquarters employees generally; provided
that he shall not be eligible to receive any equity-based compensation awards.

2.2 Accrued Rights. As soon as practicable after the Completion Date, Executive
shall receive a payment equal to Executive’s accrued but unpaid salary through
the Completion Date. Following the Completion Date, Executive shall also be
entitled to any amount arising from Executive’s participation in, or benefits
under, any employee benefit plans, programs or arrangements, which amounts shall
be payable in accordance with the terms and conditions of such employee benefit
plans, programs or arrangements and applicable law.

2.3 Separation Pay and Benefits. Notwithstanding Executive’s separation with the
Company and conditioned upon Executive’s nonrevocation of, and compliance with,
this Agreement, including the releases that form a material part of this
Agreement, the Company shall provide Executive with the following:

(a) a cash payment equal to $485,754, representing the unpaid portion of the
performance bonuses previously earned by Executive in respect of performance
during fiscal year 2013, which shall be paid by the Company at such time as such
unpaid portion would be payable to senior executives of the Company generally;

(b) a pro rata bonus with respect to fiscal year 2015 in an amount equal to the
product of (i) the full-year bonus Executive would have received with respect to
fiscal year 2015 based on actual performance had Executive been employed as
President and Chief Executive Officer of the Company through the end of fiscal
year 2015, multiplied by (ii) 25%, payable at such time as fiscal year 2015
bonuses would be payable to senior executives of the Company generally;

(c) notwithstanding the terms of any award agreement to the contrary,
accelerated vesting as of the end of the revocation period set forth in
Section 5 of the performance share unit awards granted to Executive under the
Company’s equity incentive plans on May 23, 2013 and May 24, 2014, with such
awards vesting as to the target number of shares, without proration (it being
understood that the performance share unit award that was granted to Executive
on May 24, 2012 and the restricted stock unit award that was granted to
Executive on May 27, 2010 shall remain outstanding and continue to vest in
accordance with their respective terms);

(d) all stock option awards granted to Executive under the Company’s equity
incentive plans (i) that are outstanding but unvested as of the Completion Date
shall be forfeited as of the Completion Date, and (ii) that are outstanding and
vested as of the Completion Date shall be treated in accordance with their
respective terms; and

 

2



--------------------------------------------------------------------------------

(e) Company-paid board placement services in an aggregate amount not to exceed
$150,000.

2.4 Expenses. The Company agrees to reimburse Executive for all reasonable and
necessary out-of-pocket business-related expenses he incurs at the request of
the Company in accordance with Company policy; provided that Executive shall
submit reasonable documentation of such expenses in accordance with such policy.

2.5 Vacation Time. Not later than 30 days following the Completion Date, the
Company shall pay to Executive the balance of Executive’s accrued and unused
vacation time as of the Completion Date. Any payments made to Executive pursuant
to this Agreement shall be made in accordance with all applicable withholding
deductions, and shall be payable in accordance with the Company’s standard
payroll practice.

2.6 No Other Benefits. Except as provided in this Agreement, Executive shall not
be entitled to receive any other payment, benefit or other form of compensation
as a result of his employment or his departure therefrom. Specifically,
Executive shall not be eligible for severance benefits under any plan, program
or arrangement sponsored or funded by the Company, and he hereby waives his
right, if any, to such benefit(s). Further, Executive agrees that, in connection
with any appointments on management and supervisory boards for any affiliates or
subsidiaries of the Company, and for any tasks performed in connection
therewith, Executive shall not be entitled to any further remuneration and/or
any other benefits.

3. Release of Claims. Except for those obligations of the Company under this
Agreement, Executive, on behalf of Executive and Executive’s dependents,
successors, heirs, assigns, agents and executors, hereby releases and discharges
and covenants not to sue, to the maximum extent permitted by law, the Company
and its predecessors, successors, subsidiaries, parents, branches, divisions and
other affiliates, and each of their current and former directors, officers,
employees, shareholders, representatives, attorneys, successors and assignees,
past and present, and each of them (individually and collectively, “Releasees”),
from and with respect to any and all claims, wages, agreements, obligations,
demands and causes of action, known or unknown, suspected or unsuspected,
concealed or hidden (collectively, “Claims”), of any kind whatsoever, including,
without limitation, any Claims arising out of or in any way connected with
Executive’s employment relationship with or separation from, the Company; any
Claims for severance pay, bonus or similar benefit, sick leave, pension,
retirement, vacation pay, life insurance, health or medical insurance or any
other fringe benefit, any benefits arising from any ERISA benefit plan, workers’
compensation or disability; and any other Claims resulting from any act or
omission by or on the part of Releasees committed or omitted prior to the
Transition Date, including by way of example only, any Claims under Title VII of
the Civil Rights Act of 1964, the Americans with Disabilities Act, the Age
Discrimination in Employment Act, as amended by the Older Workers Benefit
Protection Act, and the rules and regulations promulgated thereunder, the Family
and Medical Leave Act, the California Fair Employment and Housing Act, or any
other federal, state or local law, regulation or ordinance. This release does
not prevent Executive from filing a charge with or participating in an
investigation by a governmental administrative agency; provided, however, that
Executive waives any right to receive any monetary award resulting

 

3



--------------------------------------------------------------------------------

from such a charge or investigation, including, without limitation, interest,
penalties, fines, and attorneys’ fees.

4. California Civil Code Section 1542. The Executive’s release of Claims set
forth in this Agreement is intended to be effective as a bar to all Claims as
stated therein, whether known or unknown. Accordingly, Executive hereby
expressly waives any rights and benefits, including those which Executive does
not know or suspect to exist in Executive’s favor at the time of executing this
release, which if known by Executive might have materially affected Executive’s
decision to enter into this Agreement with the Company. Executive expressly
waives Executive’s rights under Section 1542 of the California Civil Code which
provides as follows:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS

WHICH THE CREDITOR DOES NOT KNOW OR SUSPECT

TO EXIST IN HIS OR HER FAVOR AT THE TIME OF

EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM

OR HER MUST HAVE MATERIALLY AFFECTED HIS OR

HER SETTLEMENT WITH THE DEBTOR.”

5. Revocation Period. This Agreement is enforceable when both parties have
signed the Agreement. The parties understand and acknowledge that Executive has
seven calendar days following his execution of this Agreement to revoke his
acceptance. For revocation to be effective, notice of revocation must be
received by the Company no later than 5:00 p.m. on the seventh calendar day
after Executive signs the Agreement. If Executive revokes this Agreement, it
shall not be effective or enforceable, and neither party will be deemed to have
released the other or to have waived any rights with respect to the matters
addressed in this Agreement.

6. Time to Review Agreement; Advice of Counsel. Executive acknowledges that he
was offered at least 21 days to review, consider and negotiate the provisions of
this Agreement prior to execution (“Review Period”). However, in the event that
Executive executes this Agreement prior to the expiration of the Review Period,
Executive knowingly and voluntarily waives all rights to any further time for
review remaining in the Review Period. Executive is advised to consult with an
attorney before signing this Agreement and acknowledges that he has been
afforded an opportunity for counsel of his choosing to read and review it; that
he has had the provisions fully explained to him by his counsel; and that he is
signing this Agreement freely, voluntarily and with full knowledge of its terms
and consequences.

7. Confidential Information. Executive shall hold in a fiduciary capacity for
the benefit of the Company and its stockholders all secret, confidential, and
proprietary information, knowledge, and data relating to the Company (and any of
its subsidiaries or affiliates), obtained by Executive during his employment.
Other than as is necessary in the business of the Company, during the Transition
Period and after the expiration or termination of the this Agreement, Executive
shall not directly or indirectly, without the prior written consent of the
Company or except as may be required by law, communicate or divulge any such
information to any person or entity.

8. Return of Company Property. On or before the Completion Date, Executive
agrees that he will return to Company: (i) all documents, records, procedures,
books, notebooks and other

 

4



--------------------------------------------------------------------------------

documentation in any form whatsoever, including but not limited to written,
audio, video or electronic, containing any information pertaining to the Company
that includes confidential information and/or trade secrets, including any and
all copies of such documentation then in Executive’s possession or control,
regardless of whether such documentation was prepared or compiled by Executive,
the Company, other employees of the Company or its representatives, agents or
independent contractors; and (ii) all equipment or tangible personal property
entrusted to Executive by the Company.

 

9. Restrictive Covenants.

9.1 Noncompetition. Executive agrees that, while employed by the Company,
Executive shall not, directly or indirectly, whether as owner, partner,
investor, consultant, agent, employee, co-venturer or otherwise, compete with
the Company or any subsidiary of the Company (collectively, the “Company Group”)
within any state, province or region in any country in which the Company Group
conducts business, or take any actions with respect to an existing or planned
business competitive with the Company Group. Specifically, but without limiting
the foregoing, while Executive is employed by the Company, Executive agrees not
to engage in any manner in any activity that is directly or indirectly
competitive with the business of the Company Group as conducted from time to
time or that otherwise provides services similar to the services provided to
clients or, to Executive’s knowledge, otherwise under consideration by the
Company Group, and further agrees not to work or provide services, in any
capacity, whether as an employee, independent contractor or otherwise, whether
with or without compensation, to any person or entity who is engaged in any
business that is competitive with the business of the Company Group as conducted
or, to Executive’s knowledge, under consideration from time to time or otherwise
provides services similar to the services provided to clients by the Company
Group or, to Executive’s knowledge, otherwise under consideration. The
foregoing, however, shall not prevent Executive’s passive ownership of up to two
percent (2%) or less of the equity securities of any publicly traded company.

9.2 Nonsolicitation. Executive agrees and warrants that he will not, during the
Transition Period and for a period of two years following the Completion Date,
either directly or indirectly, for himself or on behalf of any third party,
solicit, induce, recruit, or otherwise cause, a person in the employ of the
Company to terminate his or her employment with the Company.

9.3 Nondisparagement. Executive agrees that he will not in any way disparage the
Company, including current or former officers, directors, agents and/or
employees of the Company, nor will Executive make or solicit any comments,
statements or the like to the media or to others, that may be considered to be
derogatory or detrimental to the good name or business reputation of the
Company. The Company agrees that it, its officers and Directors, will not in any
way disparage Executive, nor make or solicit any comments, statements or the
like to the media or to others, that may be considered to be derogatory or
detrimental to the good name or reputation of Executive.

10. Entire Agreement; Assignment. This Agreement constitutes the entire
agreement between the parties with respect to the subject matter hereof and
supersedes all prior agreements between the parties with respect to such
matters, unless specifically provided otherwise herein.

 

5



--------------------------------------------------------------------------------

This Agreement may be modified or amended only with the written consent of both
parties. This Agreement is for Executive’s personal services and he may not
assign, transfer, or delegate any duty or obligation to perform such services.
Any such attempted assignment shall be null and void.

11. Waiver. Neither the failure nor any delay on the part of either party to
exercise any right, remedy, power, or privilege under this Agreement shall
operate as a waiver thereof.

12. Notice. All notices required by this Agreement must be in writing and must
be delivered or mailed to the addresses given below or such other addresses as
the parties may designate in writing.

If to the Company:

Jacobs Engineering Group, Inc.

155 North Lake Avenue

Pasadena, California 91101

Attention: General Counsel

If to Executive:

at the address last appearing for Executive on the Company’s

records

13. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, and all of which, taken together, shall constitute
one and the same instrument. This Agreement may be executed and delivered by
exchange of facsimile copies showing the signatures of the parties, and those
signatures need not be affixed to the same copy.

14. Governing Law. The laws of the State of California applicable to contracts
made or to be wholly performed there (without giving effect to choice of law or
conflict of law principles) shall govern the validity, construction,
performance, and effect of this Agreement.

15. Compliance with Section 409A. The Company intends this Agreement to comply
with the requirements of Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”), or an exception thereto, but it does not warrant or
guarantee such compliance. The terms of this Agreement shall be interpreted, to
the fullest extent possible, to comply with Section 409A of the Code or an
exception thereto. Under no circumstances may the time or schedule of any
payment made or benefit provided pursuant to this Agreement be accelerated or
subject to a further deferral except as permitted or required pursuant to
regulations and other guidance issued pursuant to Section 409A of the Code.
Executive shall not have any right to make any election regarding the time or
form of any payment due under the terms of this Agreement. Further, Executive
shall remain solely responsible for any adverse tax consequences imposed upon
him by Section 409A of the Code, if any.

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the dates
indicated below.

 

JACOBS ENGINEERING GROUP, INC. By:   /s/ Noel G. Watson   Name:   Noel G. Watson
  Title:   Executive Chairman of the Board       Date:   December 19, 2014

 

EXECUTIVE

/s/ Craig Martin

Craig Martin Date:   December 19, 2014

 

7